                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

CARL MOUTON                                                                 PETITIONER

v.                           CASE NO. 5:18-CV-00306 BSM

WENDY KELLEY                                                                RESPONDENT

                                           ORDER

       After de novo review of the record, including petitioner Carl Mouton’s timely

objections [Doc. No. 12], United States Magistrate Judge Patricia S. Harris’s findings and

recommendations [Doc. No. 11] are adopted. Accordingly, this petition is dismissed, all

requested relief is denied, and a certificate of appealability is denied.

       IT IS SO ORDERED this 4th day of April 2019.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
